TOOKEY, J.,
dissenting.
This juvenile dependency case presents the question whether, after the juvenile court has adjudicated allegations of conduct by a child’s parents that places the child at risk of serious loss or injury that is reasonably likely to be realized, and, accordingly, has taken jurisdiction over the child, the court must consider whether to terminate the wardship as a result of a parent’s plan to have someone else parent *693the child. The majority holds that, by presenting such a plan, a parent may avoid ameliorating the adjudicated risk-causing conduct but nevertheless require the court to consider whether to terminate the wardship. I disagree. In my view, after the court adjudicates allegations of risk-causing conduct, the appropriate inquiry upon a parent’s motion to terminate the wardship is only whether the adjudicated conduct persists or, alternatively, whether that conduct has been ameliorated sufficiently that it no longer poses a risk to the child. Accordingly, I respectfully dissent.
“Juvenile court jurisdiction over a child ‘cannot continue if the jurisdictional facts on which it is based have ceased to exist.’” Dept. of Human Services v. L. C., 267 Or App 731, 741, 343 P3d 645 (2014) (quoting State ex rel Juv. Dept. v. Gates, 96 Or App 365, 372, 774 P2d 484, rev den, 308 Or 315 (1989)). “However, that determination does not include a retrial of the original allegations. The evidence is limited to whether the conditions that were originally found to endanger a child persist,” Gates, 96 Or App at 372 (emphasis added), to the degree that they continue to present a present threat of serious loss or injury that is likely to be realized, Dept. of Human Services v. J. M., 260 Or App 261, 267, 317 P3d 402 (2013).
As explained in the majority opinion, 279 Or App at 681, father does not contend that he has remediated the allegation, to which he admitted, that his “pattern of criminal behavior (including coercion, felony assault, robbery, theft, possession of methamphetamine and other controlled substances, and multiple parole and probation violations) and resulting incarceration interferes with his ability and availability to safely and adequately parent the child.” Instead, father argues that, although his incarceration continues (and to the extent that his substance abuse problem continues), jurisdiction is no longer warranted because father proposes for T to live with aunt until father is released and stable enough to be able to safely parent T.
Father’s argument is based on the proposition that dependency jurisdiction is not warranted simply because a parent is not able to parent a child independently. See State ex rel Dept. of Human Services v. Smith, 338 Or 58, 86, 106 *694P3d 627 (2005) (in termination of parental rights context, noting that “there is no statutory requirement that a parent be able to care for the child ‘independently’”). Father points out that we have held that juvenile courts err in taking jurisdiction, in the first instance, over children who are being safely cared for by family members, notwithstanding that the conduct of the children’s parents might expose the children to a risk of harm if the children were in the parents’ care. See Dept. of Human Services v. A. B., 271 Or App 354, 364, 350 P3d 558 (2015) (department did not show that child was exposed to a risk of harm where her parents engaged in risk-causing conduct but the child was being cared for by her grandmother); Dept. of Human Services v. A. L., 268 Or App 391, 398, 342 P3d 174 (2015) (children were not exposed to a risk of harm as a result of their parents’ risk-causing conduct because they had been parented by their grandparents since infancy); see also Dept. of Human Services v. B. L. J., 246 Or App 767, 770, 268 P3d 696 (2011) (court erred in taking jurisdiction over child whose mother was unable to parent independently because of cognitive deficits, because mother was living with a family friend who could supervise her parenting).
In father’s view, that principle, combined with our standard for determining whether dependency jurisdiction continues, means that, when a parent presents an alternative to personally parenting a child who is already within the jurisdiction of the juvenile court, the juvenile court may no longer evaluate whether the parent’s adjudicated risk-causing conduct would endanger the child if the child were in the parent’s care. Instead, father asserts that the court may evaluate only whether the alternative plan would expose the child to a risk of serious loss or injury likely to be realized. Accordingly, father contends that, here, because he proposed to have T live with aunt, the court should have considered only whether DHS had proved that T “would be exposed to a current risk of serious loss or injury likely to be realized in aunt’s care.”
I disagree. When a court takes jurisdiction over a child because the child’s “condition or circumstances are such as to endanger the welfare of the [child],” ORS 419B.100(1)(c), DHS must allege and prove particular conduct by the caregiver *695or others, or other circumstances of the child, that give rise to “a current threat of serious loss or injury that is reasonably likely to be realized,” J. M., 260 Or App at 267. The adjudicated allegations provide notice to the parent or caregiver of the steps that he or she will be required to take to ameliorate the risk of harm to the child and thus end the court’s jurisdiction. ORS 419B.809(4) (requirement that petition alleging jurisdiction set forth certain facts); see also Dept. of Human Services v. J. R. L., 256 Or App 437, 447, 300 P3d 291 (2013) (“[A] juvenile court cannot base its jurisdictional decision on facts that depart from the petition or jurisdictional judgment when neither the petition nor the jurisdictional judgment would put a reasonable parent on notice of what the parent must do to prevent the state from asserting or continuing jurisdiction over the child.”).
By contrast, after jurisdiction is established, the remainder of the dependency proceedings is focused on, and limited by, the adjudicated risk-causing conduct and circumstances. The goal of the dependency proceedings is to ameliorate the adjudicated harms and, if possible, allow reunification of the family. See ORS 419B.090(5) (“It is the policy of the State of Oregon * * * to offer appropriate reunification services to parents and guardians to allow them the opportunity to adjust their circumstances, conduct or conditions to make it possible for the child to safely return home within a reasonable time.” (Emphasis added.)). That focus on the adjudicated bases for jurisdiction — that is, on the factual conduct or circumstances that expose the child to the risk of serious loss or injury — continues throughout the proceedings. See, e.g., Dept. of Human Services v. A. R. S., 256 Or App 653, 660, 303 P3d 963 (2013) (focus on adjudicated bases at continuation of permanency plan); Dept. of Human Services v. N. M. S., 246 Or App 284, 300, 266 P3d 107 (2011) (focus on adjudicated bases at change of permanency plan); J. R. L., 256 Or App at 449-52 (focus on adjudicated bases at termination of jurisdiction).1
*696Thus, on a motion to terminate the wardship, the juvenile court’s focus must remain on the adjudicated bases for jurisdiction and the risk of harm from those adjudicated bases. The court must decide whether “the factual bases for jurisdiction persist to the degree that they pose a current threat of serious loss or injury that is reasonably likely to be realized.” J. M., 260 Or App at 267; see also Gates, 96 Or App at 372 (“The evidence is limited to whether the conditions that were originally found to endanger a child persist”). The court cannot continue jurisdiction based on facts that were not alleged in the petition and included in the jurisdictional judgment. J. R. L., 256 Or App at 447. That would shift the focus to any risk of harm to the child, at the cost of straying from the adjudicated facts. Conversely, a parent cannot avoid the necessary inquiry into the persistence of the factual bases for jurisdiction — which, as noted, are the focus of the proceedings after jurisdiction is taken — merely by positing that the child will not be exposed to a risk of harm if he or she is cared for by someone other than the person or people whose care initially exposed the child to the risk. That would impermissibly shift the focus from the adjudicated bases and their effect on the child and from the goal of reunifying the family. It would defeat the statutory purposes of the dependency proceedings.
In the majority’s view, evidence that another person is now available to care for the child is relevant to the question whether “the factual bases for jurisdiction persist to the degree that they pose a current threat of serious loss or injury that is reasonably likely to be realized.” J. M., 260 Or App at 267. The majority asserts that evidence unrelated to the persistence of the factual bases for jurisdiction, and unrelated to the risk to the child that those factual bases for jurisdiction would present if the child were under the parents’ care, is nevertheless relevant to the court’s assessment of “how likely it is that [the] risk of harm posed by [the adjudicated] jurisdictional bases will be realized if jurisdiction is dismissed.” 279 Or App at 685.
The majority assumes that, in considering whether a risk is likely to be realized, we must evaluate the risk to the child from the conditions and circumstances that would exist if jurisdiction were to end immediately, even if the *697child’s living situation, in the absence of jurisdiction, would be entirely different from the one out of which the child was originally taken — and even if that living situation would be entirely new to the child and would not involve either parent. Thus, in the majority’s view, whenever a parent proposes a new living situation for a child during an ongoing dependency proceeding, evidence about that living situation is relevant to the question of risk and the court must evaluate whether that new living situation would, in fact, exist in the absence of jurisdiction and whether it would pose a risk to the child.
As I have explained, however, the relevant statutory goal of the dependency process is to allow parents and guardians “the opportunity to adjust their circumstances, conduct or conditions to make it possible for the child to safely return home within a reasonable time.” ORS 419B.090(5) (emphases added)). That statutory focus on the child’s “return home” indicates that the question for the court upon a motion to dismiss is limited to whether the adjudicated conduct and circumstances persist and whether that conduct or those circumstances would still pose a risk to the child if the child were in the care of a parent or another person from whom the child was taken. That is, the court must evaluate whether the child can “safely return home.” Accordingly, our cases consider whether the adjudicated circumstances of the parent have been remediated or whether, even if the adjudicated conduct or circumstances of the parent persist, they no longer persist to such a degree that they would pose the requisite risk to the child if the child were in the parent’s care. See, e.g., L. C., 267 Or App at 744-45 (mother reme-diated adjudicated conditions and circumstances by ending contact with the abusive father, successfully parenting children on her own, and participating in domestic violence services); Dept. of Human Services v. A. R. S., 258 Or App 624, 636-37, 310 P3d 1186 (2013), rev dismissed, 355 Or 668 (2015) (mother’s residential instability and choice of unsafe partners persisted at time of motion to dismiss but DHS failed to show any risk to child from those circumstances if child were to live with mother); cf. B. L. J., 246 Or App at 770 (alleged circumstances of parent had been remediated by the time of the jurisdictional hearing where mother was unable to parent independently because of cognitive deficits *698but, by the time of the jurisdictional hearing, mother was living with a family friend who could supervise her parenting). We have never decided that an entirely new living situation for the child would cut off the adjudicated risk of harm from the otherwise unameliorated conduct and circumstances of the parents. See Gates, 96 Or App at 372 (“The evidence is limited to whether the conditions that were originally found to endanger a child persist”).
Neither the statutes nor our case law indicate that, upon a parent’s proposal of an alternative living situation for the child — one that does not involve a parent and may not involve a relative at all — the juvenile court must consider whether, if the child were to “return home” to that person or people, the parent’s adjudicated conduct or circumstances would pose a risk to the child. The statutory focus of the proceedings is to remediate the problems of the parents identified in the jurisdictional judgment and, thus, to eliminate the risk to the child from the parents’ care. In short, after the court has adjudicated conduct or circumstances that already have put the child at risk of a serious loss or injury likely to be realized, it is too late for the parent to propose an alternative living situation that could have protected the child from the risk.
Father points out that, in cases where one parent lives out of state or was otherwise absent when jurisdiction was established, we have held that juvenile courts must terminate jurisdiction if DHS fails to prove that the child will be endangered if the previously absent parent takes physical custody of the child. See, e.g., Dept. of Human Services v. J. R., 274 Or App 107, 113, 360 P3d 531 (2015) (failure of proof that father would be unable to protect the children from mother without a custody order required termination of jurisdiction). In father’s view, the fact that courts must consider the risk to the child in the care of a parent other than the one whose conduct originally endangered the child means that courts must also consider the risk to the child in the care of any person that a parent presents as a potential caregiver.
That argument fails to account for the unique nature of parent-child relationships. Courts have an obligation to *699consider whether return to either of a child’s parents, in their current living situation, is safe for the child. Dept. of Human Services v. W. A. C., 263 Or App 382, 392-94, 328 P3d 769 (2014) (accepting DHS concession that, “‘if a child has a parent capable of caring for him safely, juvenile court jurisdiction is not warranted’”); see also, e.g., Dept. of Human Services v. D. A. S., 261 Or App 538, 548-49, 323 P3d 484 (2014) (jurisdiction no longer warranted based on father’s lack of a custody order where there was no evidence that mother’s circumstances continued to pose such a risk to the child that the lack of a custody order presented a reasonable likelihood of danger to the child if the child were in father’s care); cf. B. L. J., 246 Or App at 770 (juvenile court erred in failing to consider fact that mother with cognitive deficits was living with family friend who could supervise her parenting). That requirement is grounded in the Due Process Clause of the Fourteenth Amendment to the United States Constitution. See Troxel v. Granville, 530 US 57, 66, 120 S Ct 2054, 147 L Ed 2d 49 (2000) (the Due Process Clause protects “the fundamental right of parents to make decisions concerning the care, custody, and control of their children”); ORS 419B.090(4) (“It is the policy of the State of Oregon to guard the liberty interest of parents protected by the Fourteenth Amendment to the United States Constitution * * *.”). Thus, the fact that a court must consider whether a child can safely be reunited with either parent, including a parent who was not caring for the child when jurisdiction was established, does not demonstrate that the court must also consider whether it is safe to “reunite” a child with a nonparent whenever a parent expresses an intention to place the child with a nonparent.
The juvenile dependency statutes contemplate that, after the juvenile court adjudicates conduct or circumstances that endanger the welfare of a child, the court’s subsequent evaluation of whether jurisdiction continues to be warranted will be focused on deciding whether the adjudicated allegations persist to the degree that they endanger the child. Father’s proposal for T to live with aunt had no bearing on whether father’s substance abuse problem and criminal behavior and resulting incarceration persisted to the degree that they would pose a risk of serious loss or injury that *700was reasonably likely to be realized if T were returned to father’s care. Because those jurisdictional grounds persisted and continued to pose a risk of serious loss or injury to T, I would hold that the juvenile court did not err in continuing jurisdiction and denying father’s motion to terminate the wardship. Accordingly, I respectfully dissent.
Armstrong, Sercombe, and DeVore, JJ., and Haselton, S. J., join in this dissent.

 We have not yet had occasion to consider whether that focus persists during a proceeding to terminate parental rights. See Dept. of Human Services v. J. C. H., 272 Or App 413, 422-23, 358 P3d 294, adh’d to as modified on recons, 274 Or App 186, 361 P3d 610, rev den, 358 Or 449 (2015) (finding it unnecessary to reach father’s contention that focus on the adjudicated bases for jurisdiction continues in a termination of parental rights proceeding).